Citation Nr: 1759296	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1985 to August 1988 and from February 1991 to April 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in October 2009.  
This appeal was previously remanded by the Board for additional development in March 2010, October 2011, and February 2016.   


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has sleep apnea that was incurred during, caused or aggravated by his military service or by any injury or event that occurred or disease that he contracted therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b).
III.  Facts and Analysis

The Veteran claims entitlement to service connection for sleep apnea, including as due to his service-connected PTSD and bronchial asthma.  See, e.g., Transcript of Hearing Before the Board dated in October 2009; VA Form 9, Appeal to Board of Veterans' Appeals received in February 2009.  He and his wife describe his difficulties sleeping, including as due to nightmares and his trouble breathing (for example, the Veteran was said to gasp for air while sleeping).  See id.; Veteran's Wife's Lay Statement received in October 2009.  

The Board notes, however, that it finds that neither the Veteran nor his wife are competent to reliably opine on the etiology of the Veteran's sleep difficulties, including whether they are due to his sleep apnea, or whether his sleep apnea was incurred during or caused by his military service or one of his service-connected disabilities.  For such opinions, in order to be reliable, must be formed by one who is qualified through education, training, or experience to offer such medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a).  While the Board acknowledges that the Veteran testified that he underwent some medical-type training at his previously mentioned Board videoconference hearing, it finds that he has still not demonstrated that he is sufficiently qualified or competent to opine on such matters.  The Board reaches this conclusion because it finds that taking courses and training to become, and briefly working as, a field medic is not understood to sufficiently equip one with the education, training or experience necessary to reliably diagnose and determine the etiology of sleep apnea, since field medics are not likely trained to treat those with cases of sleep apnea.  Furthermore, the Veteran seemed to indicate that his only medical training was when he was in the military, and in that short 3 year and 3 month span of time, he trained as a medic and then functioned/worked as a field medic.  Thus, his medical training seems to have been quite brief, and was thus likely very basic, in nature.  Therefore, because neither the Veteran nor his wife are competent to address the etiology of his sleep apnea, the Board must look to other evidence in the claims file for competent medical evidence of said etiology.

In that regard, the Veteran's service treatment records (STRs) do not reflect any diagnosis or complaints of sleep apnea or related conditions or symptoms.  His VA treatment records do reflect his diagnosis with sleep apnea in 2006, after he underwent a sleep study.  They also reflect that the Veteran was noted to be overweight on several occasions and that he complained of difficulty sleeping due to nightmares, in the late 2000s and since.

The Veteran has been afforded several VA examinations in relation to his sleep apnea.  In August 2010, the Veteran was determined by a VA examiner to have sleep apnea.  In November 2010, he was examined for his PTSD by another examiner, and that examiner opined, in essence, that the Veteran's claims of sleep apnea (as opposed to his sleep apnea itself) were actually related to, and symptoms of, the Veteran's PTSD.  That same month, an addendum opinion was obtained from the August 2010 examiner, and in that opinion, the examiner stated, in substance, that it is less likely than not that the Veteran's sleep apnea is caused by his bronchial asthma or PTSD, and that his sleep apnea is not related to either of those conditions.  Another opinion was obtained form that examiner in September 2012, and in this third opinion, the examiner provided greater detail as to his rationale for his previous opinions.  The examiner explained that there was no record of the Veteran having suffered from PTSD-related symptoms prior to 2006.  He/she also explained that the symptoms of bronchial asthma and sleep apnea differ and are not related.   The examiner also indicated, in the Board's interpretation, that sleep apnea is caused by intermittent upper airway obstruction, and that, since PTSD is a psychiatric disorder, it does not manifest itself by physical, upper airway obstruction.  The examiner opined that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his bronchial asthma or PTSD.  The Veteran was afforded yet another VA examination by another examiner in July 2016, and that examiner explained that the typical risk factors for sleep apnea include older age, male gender, obesity and fat deposits around upper airway.  The examiner went on to opine, once again, that it is less likely than not that the Veteran's sleep apnea had its onset during his active duty service or was caused or aggravated by his bronchial asthma or PTSD.

Thus, after review of the claims file in its entirety, the Board finds that it is less likely than not that the Veteran's sleep apnea had its onset during or within one year after his active duty service, or that it was caused or aggravated by his bronchial asthma or PTSD.  As indicated above, the Veteran and his wife are not competent to associate the symptoms he experiences with his sleep apnea, or to opine on the etiology (including the date of onset) of his sleep apnea.  The competent medical evidence of record, as a whole, seems to show that the Veteran's sleep apnea first manifested in or about 2006, approximately 15 years after his discharge from active duty service.  Further, that evidence also indicates that the Veteran's sleep apnea was not caused or aggravated by his bronchial asthma or PTSD.  The claim is denied.

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service connected bronchial asthma and posttraumatic stress disorder (PTSD) is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


